
	

114 HR 55 IH: RAINC Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 55
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select)
		
		A BILL
		To require the Director of National Intelligence to conduct a study on the use of contractors for
			 intelligence activities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Rightsizing Activities of Intelligence Non-Governmental Contractors Act of 2015 or RAINC Act.
		2.Director of National Intelligence study on the use of contractors in the conduct of intelligence
			 activities
			(a)StudyThe Director of National Intelligence shall conduct a study to ascertain the extent to which
			 contractors are used in the conduct of intelligence activities and the
			 type of information to which such contractors are exposed or have access.
			(b)ReportNot later than December 31, 2015, the Director of Intelligence shall submit to Congress a report
			 containing—
				(1)the results of the study conducted under subsection (a); and
				(2)a plan for reducing by 25 percent the number of contractors to the intelligence community with top
			 secret security clearances that are engaged in intelligence activities
			 (including intelligence analysis).
				(c)Reduction of contractorsNot later than December 31, 2016, the Director of National Intelligence shall reduce the number of
			 contractors to the intelligence community with top secret security
			 clearances that are engaged in intelligence activities (including
			 intelligence analysis) as of the date of the enactment of this Act by 25
			 percent.
			(d)Intelligence community definedIn this section, the term intelligence community has the meaning given the term in section 3(4) of the National Security Act of 1947 (50 U.S.C.
			 3003(4)).
			
